         Case 2:17-cv-00225-DSC Document 118 Filed 06/12/19 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RACHAEL WEBSTER, LAUREN                        )
PORSCH, HOLLY LEDERER, SARA                    )
GATES, DONNA NEWMAN,                           )
CHRISTINE PROKOP, LORRAINE                     )
SNODGRASS, ALISON WHITEHEAD,                   )
MELISSA HILL, MAUREEN                          )
MCGUINNESS and AMANDA CLOSE,                   )
individually and on behalf of all others       )
similarly situated,                            )
                                               )
               Plaintiffs,                     )
                                               )
       v.                                      )      2:17cv225
                                               )      Electronic Filing
LLR, INC., d/b/a LuLaRoe,                      )
                                               )
               Defendant.                      )


                                       ORDER OF COURT

       AND NOW, this 12th day of June, 2019, the Defendant having filed a Bill of Costs

pursuant to 28 U.S.C. § 1920 and Rule 54(d)(1) of the Federal Rules of Civil Procedure with the

Clerk of this Court, the Court, however, finds that the controlling statute is 28 U.S.C. § 1919,

under which the Clerk has no authority, therefore, upon consideration of the Defendant’s Bill of

Costs and the Objections filed thereto, the Court finding the award of such costs against the

Plaintiffs in this action to be unfair and unreasonable,

       IT IS HEREBY ORDERED that the Defendant’s Bill of Costs is DENIED.


                                               s/ DAVID STEWART CERCONE
                                               David Stewart Cercone
                                               United States District Judge


cc:    Kelly K. Iverson, Esquire
       R. Bruce Carlson, Esquire
       Gary F. Lynch, Esquire
       Timothy P. Ryan, Esquire
       Tiffanny Brosnan, Esquire
 Case 2:17-cv-00225-DSC Document 118 Filed 06/12/19 Page 2 of 2


Steven T. Graham, Esquire
Randolph T. Moore, Esquire
Matthew J. Whipple, Esquire

(Via CM/ECF Electronic Mail)




                               2
